 

Exhibit 10.3

 

Execution Version

  

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Subscription Agreement”), dated as of July
13, 2018, is made and entered into by and between Matlin & Partners Acquisition
Corporation, a Delaware corporation (the “Company”), and the undersigned
Investor (“Investor”). Capitalized terms used but not otherwise defined in this
Subscription Agreement have the respective meanings given to them in the Merger
and Contribution Agreement (as defined below).

 

WHEREAS, concurrently with the execution and delivery of this Subscription
Agreement, the Company is entering into that certain Merger and Contribution
Agreement, dated as of the date of this Subscription Agreement, by and among the
Company, MPAC Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of the Company, USWS Holdings LLC, a Delaware limited
liability company (“USWS”), the Blocker Companies named therein and, solely for
the purposes described therein, the Seller Representative named therein (as it
may be amended from time to time, the “Merger and Contribution Agreement”),
related to a proposed business combination involving the Company and USWS to be
effected, on the terms and subject to the conditions set forth in the Merger and
Contribution Agreement, by the Transactions;

 

WHEREAS, in connection with the Transactions, Investor desires to subscribe for
and purchase from the Company, and the Company desires to issue and sell to
Investor, the number of shares of the Company’s Class A common stock, par value
$0.0001 per share (the “Class A Common Stock”), set forth on the signature page
of this Subscription Agreement (the “Subject Shares”) for an aggregate purchase
price set forth on the signature page of this Subscription Agreement (the
“Purchase Price”), representing a purchase price of $10.00 per Subject Share;
and

 

WHEREAS, the Subject Shares are being issued in connection with a private
placement by the Company of at least 13,500,000 shares of Class A Common Stock
(including 9,000,000 shares to be issued pursuant to the Crestview Subscription
Agreement (as defined below) but excluding any other shares that may be issuable
pursuant to the Crestview Subscription Agreement) at a purchase price of $10.00
per share of Class A Common Stock (the “Private Placement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements, and subject to the
conditions, contained in this Subscription Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

 

1.          Subscription. On the terms and subject to the conditions contained
in this Subscription Agreement, Investor hereby subscribes for and agrees to
purchase from the Company, and the Company hereby agrees to issue and sell to
Investor, the Subject Shares for the Purchase Price.

 



 

 

2.          Closing.

 

(a)         Subject to the satisfaction or waiver of the conditions set forth in
Section 3, the closing of the purchase and sale of the Subject Shares
contemplated hereby (the “Closing”) shall occur on the date of (the “Closing
Date”) and substantially concurrently with the closing of the Transactions. Not
less than three business days prior to the scheduled Closing Date (the
“Scheduled Closing Date”), the Company shall deliver written notice to Investor
specifying the Scheduled Closing Date (the “Closing Notice”).

 

(b)         On the Closing Date, subject to the satisfaction or waiver of the
conditions set forth in Section 3 (other than those conditions that by their
nature are to be satisfied at Closing, but without affecting the requirement
that such conditions be satisfied or waived at Closing), Investor shall deliver
to the Company the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

(c)         On the Closing Date, subject to the satisfaction or waiver of the
conditions set forth in Section 3, the Company shall deliver (or cause to be
delivered) to Investor the Subject Shares in book-entry form against payment by
Investor to the Company of the Purchase Price as provided in Section 2(b).

 

(d)         Each book entry for the Subject Shares shall contain a notation, and
each certificate (if any) evidencing the Subject Shares shall be stamped or
otherwise imprinted with a legend, in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.”

 

(e)         At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Closing as
contemplated by this Subscription Agreement.

 

3.          Closing Conditions.

 

(a)          The obligations of each of the Company and Investor to consummate
the Closing are subject to the satisfaction on the Closing Date, or the waiver
by each of the Company and Investor, of each of the following conditions:

 

(i)          all conditions precedent to the closing of the Transactions
provided for in the Merger and Contribution Agreement shall have been satisfied
or waived by the applicable party or parties thereto, and the closing of the
Transactions shall occur, in accordance with the terms of the Merger and
Contribution Agreement, on the Closing Date substantially concurrently with the
Closing;

 

(ii)         there shall not be any law or order of any governmental authority
having jurisdiction restraining, enjoining or otherwise prohibiting or making
illegal the consummation of the transactions contemplated by this Subscription
Agreement; and

 

  -2- 

 

 

(iii)        the Subject Shares shall have been approved for listing on the
Nasdaq Capital Market (“NASDAQ”), subject only to official notice of issuance
thereof, and no suspension of the qualification of the Subject Shares for
offering or sale or trading in any jurisdiction, or initiation or threatening of
any proceedings for any of such purposes, shall have occurred.

 

(b)          In addition to the conditions set forth in Section 3(a), the
obligation of Investor to consummate the Closing is subject to the satisfaction
on the Closing Date, or the waiver by Investor, of the following conditions:

 

(i)          the representations and warranties of the Company set forth in
Section 4 shall be true and correct in all material respects at and as of the
Closing Date (other than those representations and warranties expressly made as
of an earlier date, which shall be true and correct in all material respects as
of such earlier date);

 

(ii)         the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing;

 

(iii)        the Company shall not have waived any condition to closing of the
Transactions set forth in the Merger and Contribution Agreement related to the
absence of the occurrence of a Company Material Adverse Effect;

 

(iv)         there has been no (A) amendment, waiver or modification to the
Parent Sponsor Agreement, the Crestview Subscription Agreement, the other
subscription agreements entered into in connection with the Private Placement or
the Merger and Contribution Agreement or (B) consent or approval provided by the
Company with respect to Section 6.3 of the Merger and Contribution Agreement, in
each case, that materially and adversely affects Investor; and

 

(v)          the Closing Date shall have occurred no later than December 31,
2018.

 

(c)          In addition to the conditions set forth in Section 3(a), the
obligation of the Company to consummate the Closing is subject to the
satisfaction on the Closing Date, or the waiver by the Company, of the following
conditions:

 

(i)          the representations and warranties of Investor set forth in Section
5 shall be true and correct in all material respects at and as of the Closing
Date (other than those representations and warranties expressly made as of an
earlier date, which shall be true and correct in all material respects as of
such earlier date); and

 

(ii)         Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by Investor
at or prior to the Closing.

 

  -3- 

 

 

4.          Company Representations and Warranties. The Company represents and
warrants to Investor that:

 

(a)         The Company has been duly incorporated, is validly existing and is
in good standing under the laws of the State of Delaware, with the corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

(b)         The Subject Shares have been duly authorized and, when issued and
delivered to Investor against full payment of the Purchase Price in accordance
with the terms of this Subscription Agreement, will be validly issued, fully
paid and non-assessable and will not have been issued in violation of or subject
to any preemptive or similar rights created under the Company’s certificate of
incorporation or under the laws of the State of Delaware. As of the Closing, the
Subject Shares shall be identical in all respects to the Company’s outstanding
shares of publicly traded common stock other than that the Subject Shares have
not been registered under the Securities Act (as hereinafter defined).

 

(c)         This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against the Company in accordance
with its respective terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

(d)         The execution and delivery by the Company of this Subscription
Agreement, and the performance by the Company of its obligations under this
Subscription Agreement, including the issuance and sale of the Subject Shares,
do not and will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, license, lease or any other agreement
or instrument to which the Company is a party or by which the Company is bound
or to which any of the property or assets of the Company is subject; (ii)  the
organizational documents of the Company; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its properties,
except, in the cases of clauses (i) and (iii) above, for such matters that would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of the Company, the validity of the Subject
Shares or the legal authority or ability of the Company to perform in all
material respects its obligations under this Subscription Agreement (a “Material
Adverse Effect”).

 

(e)         Except for placement fees payable to Cantor Fitzgerald & Co. (the
“Placement Agent”), the Company has not paid, and is not obligated to pay, any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement including, for
the avoidance of doubt, any fee or commission payable to any stockholder or
affiliate of the Company.

 

  -4- 

 

 

(f)          Assuming the accuracy of the representations and warranties of
Investor set forth in Section 5, in connection with the offer, sale and delivery
of the Subject Shares in the manner contemplated by this Subscription Agreement,
it is not required to register the Subject Shares under the Securities Act of
1933, as amended (the “Securities Act”).

 

(g)         Neither the Company nor any person acting on its behalf has engaged
or will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) in connection with
any offer or share of the Subject Shares.

 

(h)         The Company has timely filed all forms, reports and other documents
required to be filed by it with the  Securities and Exchange Commission (the
“SEC”) (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”) since March 9, 2017. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations thereunder, and none of the SEC Documents, at the time they were
filed with the SEC (except to the extent that information contained in any SEC
Document has been superseded by a later timely filed SEC Document), contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. There are no material outstanding or unresolved comments in comment
letters from the SEC with respect to any of the SEC Documents.

 

(i)         Each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Documents was prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the SEC) and each fairly presents, in all material respects, the financial
position, results of operations and cash flows of the Company as at the
respective dates thereof and for the respective periods indicated therein.

 

(j)          There are no securities or instruments issued by or to which the
Company is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of the Subject Shares that have not been or will not
be validly waived on or prior to the Closing Date.

 

(k)          The Company is not in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of (i) any indenture,
mortgage, deed of trust, loan agreement, license, lease or any other agreement
or instrument to which the Company is a party or by which the Company is bound
or to which any of the property or assets of the Company is subject; (ii)  the
organizational documents of the Company; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its properties,
except, in the case of clauses (i) and (iii), for defaults or violations that
have not had and would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

  -5- 

 

 

(l)          The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by the Company of this
Subscription Agreement (including, without limitation, the issuance of the
Subject Shares), other than (i) filings required by applicable state or federal
securities laws, (ii) those required by NASDAQ, including with respect to
obtaining stockholder approval and (iii) the failure of which to obtain would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(m)        The authorized capital stock of the Company consists of (i) 1,000,000
shares of preferred stock, par value $0.0001 per share (“Preferred Stock”), (ii)
90,000,000 shares of Class A Common Stock and (iii) 10,000,000 shares of Class F
Common Stock, par value $0.0001 per share (“Class F Common Stock”). As of the
date hereof: (i) no shares of Preferred Stock are issued and outstanding, (ii)
32,500,000 shares of Class A Common Stock are issued and outstanding, (iii)
8,125,000 shares of Class F Common Stock are issued and outstanding and (iv)
48,000,000 warrants, each entitling the holder thereof to purchase one-half of
one share of Class A Common Stock at an exercise price of $5.75 per one-half
share of Class A Common Stock, are outstanding. Except (i) as set forth in the
preceding sentence, (ii) pursuant to or as contemplated by the Merger and
Contribution Agreement, (iii) pursuant to this Subscription Agreement and other
subscription agreements entered into in connection with the Private Placement
and (iv) pursuant to the Subscription Agreement dated on or about the date
hereof among the Company, Matlin & Partners Acquisition Sponsor LLC, Cantor
Fitzgerald & Co., Crestview III USWS, L.P., Crestview III USWS TE, LLC,
Crestview Partners III (TE), L.P. and Crestview Partners III Co-Investors, L.P.
(the “Crestview Subscription Agreement”), the Company has no other commitments,
agreements or understanding to issue or sell Class A Common Stock or other
equity interests in the Company or securities convertible into or exchangeable
for equity interests of the Company.

 

(n)         The Company has not received any written communication since
December 31, 2017, from a governmental entity that alleges that the Company is
not in compliance with or is in default or violation of any applicable law,
except where such non-compliance, default or violation would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect.

 

(o)         The issued and outstanding shares of Class A Common Stock are
registered pursuant to Section 12(b) of the Exchange Act, and are listed for
trading on NASDAQ. There is no suit, action, proceeding or investigation pending
or, to the knowledge of the Company, threatened against the Company by NASDAQ or
the SEC with respect to any intention by such entity to deregister the Class A
Common Stock or prohibit or terminate the listing of the Class A Common Stock on
NASDAQ. The Company has taken no action that is designed to terminate the
registration of the Class A Common Stock under the Exchange Act.

 

  -6- 

 

 

(p)         The Company has made available to Investor a copy of the U.S. Well
Services Matlin & Partners Acquisition Corp. Inc. June 2018 Confidential
Addendum (the “Presentation”) together with a USW Financial Output Page (the
“FOP”). To the knowledge of the Company, the statements of historical fact
contained in the Presentation and the FOP are true and correct in all material
respects with respect to the subject matter thereof. The forward-looking
statements (including projections or forecasts with respect to financial or
operational matters) contained in the Presentation and the FOP were prepared on
the basis of estimates and assumptions believed by management of the Company
and, to the knowledge of the Company, management of USWS to be reasonable in all
material respects based on currently available information; provided, however,
that the Company makes no representation or warranty as to the attainability or
likelihood of achievement of any such forward-looking statements.

 

(q)         Except for the specific representations and warranties contained in
this Section 4, none of the Company, any person on behalf of the Company,
including without limitation any placement agent for the sale of the Subject
Shares, or any of the Company’s affiliates (collectively, the “Company Parties”)
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, USWS, the Transactions
the offering of the Subject Shares, the transaction contemplated hereby or any
other matter, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by Investor in Section 5, the Company specifically disclaims that it, or anyone
on its behalf, is relying upon any other representations or warranties that may
have been made by any Investor Party (as defined below).

 

5.          Investor Representations and Warranties. Investor represents and
warrants to the Company that:

 

(a)         Investor has been duly formed, is validly existing and is in good
standing under the laws of its jurisdiction of, with the requisite entity power
and authority to enter into, deliver and perform its obligations under this
Subscription Agreement.

 

(b)         This Subscription Agreement has been duly authorized, executed and
delivered by Investor and is enforceable against Investor in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance, arrangement, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 

(c)          The execution and delivery by Investor of this Subscription
Agreement, and performance by Investor of its obligations under this
Subscription Agreement, including the purchase of the Subject Shares, do not and
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Investor or pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
Investor is a party or by which Investor is bound or to which any of the
property or assets of Investor is subject; (ii) the organizational documents of
Investor; or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over Investor or any of its properties, except, in the case of clauses (i) and
(iii), for such matters that would not reasonably be expected to have a material
adverse effect on the legal authority or ability of Investor to perform in all
material respects its obligations under this Subscription Agreement.

 

  -7- 

 

 

(d)         Investor (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Subject Shares only for its own account and not for the account of
others, or if Investor is subscribing for the Subject Shares as a fiduciary or
agent for one or more investor accounts, each owner of such account is a
“qualified institutional buyer” or an institutional “accredited investor” (each
as defined above), and Investor has full investment discretion with respect to
each such account and the full power and authority to make the acknowledgements,
representations and agreements herein on behalf of each owner of each such
account, and (iii) is not acquiring the Subject Shares with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act. Investor is not an entity formed for the specific purpose of
acquiring the Subject Shares. Investor has completed Schedule A hereto, and the
information contained therein is accurate and complete.

 

(e)         Investor understands that the Subject Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subject Shares have not been registered under the
Securities Act. Investor understands that the Subject Shares may not be resold,
transferred, pledged or otherwise disposed of by Investor absent an effective
registration statement under the Securities Act, except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act, (iii) pursuant to Rule 144 under the Securities Act, provided
that all of the applicable conditions thereof have been met, or (iii) pursuant
to another applicable exemption from the registration requirements of the
Securities Act, and that any book-entry notations with respect to (or
certificates representing) the Subject Shares will contain a legend to such
effect. Investor acknowledges that the Subject Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Investor
understands and agrees that the Subject Shares, until registered under an
effective registration statement, will be subject to transfer restrictions and,
as a result of these transfer restrictions, Investor may not be able to readily
resell the Subject Shares and may be required to bear the financial risk of an
investment in the Subject Shares for an indefinite period of time. Investor
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Subject Shares.

 

(f)          Investor understands and agrees that Investor is purchasing Subject
Shares directly from the Company. Investor further acknowledges that there have
been no representations, warranties, covenants and agreements made to Investor
by the Company, or any of its Representatives (as defined below), expressly or
by implication, other than those representations, warranties, covenants and
agreements of the Company expressly set forth in this Subscription Agreement.

 

(g)         Investor’s acquisition and holding of the Subject Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law.

 

  -8- 

 

 

(h)         In making its decision to subscribe for and purchase the Subject
Shares, Investor has relied solely upon Investor’s own independent investigation
and the representations and warranties of the Company contained herein. Without
limiting the generality of the foregoing, Investor has not relied on any
statements or other information provided by the Placement Agent concerning the
Company or the Subject Shares or the offer and sale of the Subject Shares.
Investor acknowledges that (i) Investor has received such information as
Investor deems necessary in order to make an investment decision with respect to
the Subject Shares, and (ii) Investor and its professional advisor(s), if any,
have had the full opportunity to ask the Company’s management questions, receive
such answers and obtain such information as Investor and its professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Subject Shares.

 

(i)          Investor became aware of the offering of the Subject Shares solely
by means of direct contact between Investor and the Company or the Placement
Agent, and the Subject Shares were offered to Investor solely by direct contact
between Investor and the Company or the Placement Agent. Investor did not become
aware of the offering of the Subject Shares, nor were the Subject Shares offered
to Investor, by any other means.

 

(j)          Investor acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Subject Shares. Investor has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Subject Shares, and
Investor has sought such accounting, legal and tax advice as Investor has
considered necessary to make an informed investment decision.

 

(k)         Alone, or together with any professional advisor(s), Investor has
adequately analyzed and fully considered the risks of an investment in the
Subject Shares and determined that the Subject Shares are a suitable investment
for Investor and that Investor is able at this time and in the foreseeable
future to bear the economic risk of a total loss of Investor’s investment in the
Company. Investor acknowledges specifically that a possibility of total loss
exists.

 

(l)          Investor understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Subject Shares or made
any findings or determination as to the fairness of an investment in the Subject
Shares.

 

(m)        Investor is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons, the Executive Order 13599 List, or the
Foreign Sanctions Evaders List, each of which is administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (collectively, the “OFAC Lists”), or a person or entity prohibited by any
OFAC sanctions program, (ii) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank
or, to Investor’s knowledge, providing banking services indirectly to a non-U.S.
shell bank. Investor agrees to provide law enforcement agencies, if requested
thereby, such records as required by applicable law, provided that Investor is
permitted to do so under applicable law. If Investor is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by
the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), Investor maintains policies
and procedures reasonably designed to comply with applicable obligations under
the BSA/PATRIOT Act. To the extent required, it maintains policies and
procedures reasonably designed for the screening of its investors against the
OFAC Lists. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Investor and used to
purchase the Subject Shares were legally derived.

 

  -9- 

 

 

(n)         If Investor is not a United States person (as defined by Section
7701(a)(30) of the Code), Investor hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Subject Shares or any use of this
Subscription Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Subject Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Subject Shares. The Investor’s subscription and payment
for and continued beneficial ownership of the Subject Shares will not violate
any applicable securities or other laws of the Investor’s jurisdiction.

 

(o)         Investor acknowledges that the Placement Agent and its
Representatives (i) have made no independent investigation with respect to the
Company or the Subject Shares or the accuracy, completeness or adequacy of any
information supplied to Investor by the Company and (ii) in connection with the
issue and purchase of the Subject Shares, have not acted as Investor’s financial
advisor or fiduciary.

 

(p)         At the Closing, Investor will have sufficient funds to pay the
Purchase Price.

 

(q)         Except for the specific representations and warranties contained in
this Section 5, none of Investor nor any person acting on behalf of Investor nor
any of Investor’s affiliates (the “Investor Parties”) has made, makes or shall
be deemed to make any other express or implied representation or warranty with
respect to Investor and the transactions contemplated hereby, and the Investor
Parties disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Company in Section 4 and in
any certificate or agreement delivered pursuant hereto, the undersigned
specifically disclaims that it, or anyone on its behalf, is relying upon any
other representations or warranties that may have been made by any Company
Party.

 

  -10- 

 

 

6.          Registration Rights. Within 30 calendar days after the Closing Date
(and no later than the date of filing of the shelf registration statement
required to be filed by the Company pursuant to the A&R Registration Rights
Agreement), the Company shall file with the SEC (at the Company’s sole cost and
expense) a registration statement registering the resale of all of the Subject
Shares (the “Registration Statement”). The Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable after the filing thereof (and no later than the effective date of
the shelf registration statement required to be filed by the Company pursuant to
the A&R Registration Rights Agreement). If the Registration Statement is
declared effective by the SEC (a) the Company will promptly notify Investor of
the effectiveness of the Registration Statements and (b) if after the date the
Registration Statement is declared effective Investor seeks to sell the Subject
Shares, the Company shall take all actions reasonably necessary to allow, and
shall use commercially reasonable efforts to ensure that the Company’s transfer
agent facilitates, the sale or transfer of the Subject Shares. The Company shall
cause such Registration Statement or another registration statement (which may
be a “shelf” registration statement) to remain effective until the earlier of
(i) the second anniversary of the Closing Date, or (ii)  the first date on which
Investor can sell all of its Subject Shares under Rule 144 under the Securities
Act without limitation as to the manner of sale or the amount of such securities
that may be sold. The Company’s obligations to include the Subject Shares in the
Registration Statement are contingent upon Investor’s furnishing in writing to
the Company such information regarding Investor, the securities of the Company
held by Investor and the intended method of disposition of the Subject Shares as
shall be reasonably requested by the Company to effect the registration of the
Subject Shares. Investor shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations. The Company may suspend the use of
any such registration statement and any related prospectus if it determines,
based on the advice of counsel for the Company, that an amendment or supplement
thereto would be necessary in order for the registration statement or related
prospectus not to contain a material misstatement or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, that, the Company shall use commercially reasonable
efforts to make such registration statement or prospectus available for the sale
by Investor of the Subject Shares as soon as practicable thereafter.

 

7.          [Reserved]

 

8.          Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earliest to occur of (a) such date and
time as the Merger and Contribution Agreement is terminated in accordance with
its terms, (b) upon the mutual written agreement of each of the parties hereto
to terminate this Subscription Agreement or (c) the closing of the Transactions
contemplated by the Merger and Contribution Agreement without the substantially
current consummation of the Closing as a result of the failure of any of the
conditions to Closing set forth in Section 3 above to be satisfied or waived at
or prior to the Closing; provided that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Company shall
notify Investor of the termination of the Merger and Contribution Agreement
promptly after such termination. Notwithstanding the foregoing, this Section 8,
Section 9 and Section 10 shall survive the termination of this Agreement.

 

  -11- 

 

 

9.          Trust Account Waiver. Reference is made to the final prospectus of
the Company, filed with the SEC (File No. 333-216076) (the “Prospectus”), and
dated as of March 9, 2017. Investor hereby acknowledges that it has read the
Prospectus and understands that the Company has established a trust account (the
“Trust Account”) containing the proceeds of its initial public offering (the
“IPO”) and from certain private placements occurring simultaneously with the IPO
(including interest accrued from time to time thereon) for the benefit of the
Company’s public stockholders (the “Public Stockholders”) and certain other
parties (including the underwriters of the IPO), and that, except as otherwise
described in the Prospectus, the Company may disburse monies from the Trust
Account only: (a) to the Public Stockholders in the event they elect to redeem
their Company shares in connection with the consummation of the Company’s
initial business combination (as such term is used in the Prospectus) (the
“Business Combination”), (b) to the Public Stockholders if the Company fails to
consummate a Business Combination within 24 months after the closing of the IPO,
(c) with respect to any interest earned on the amounts held in the Trust
Account, as necessary to pay taxes, if any, or (d) to the Company after or
concurrently with the consummation of a Business Combination. For and in
consideration of the Company entering into this Subscription Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Investor hereby agrees on behalf of itself and its
Representatives that, notwithstanding anything to the contrary in this
Subscription Agreement, it and its Representatives do not now and shall not at
any time hereafter have any right, title, interest or claim of any kind in or to
any monies in the Trust Account or distributions therefrom, and shall not make
any claim against the Trust Account (including any distributions therefrom),
regardless of whether such claim arises as a result of, in connection with or
relating in any way to this Subscription Agreement or any other matter, and
regardless of whether such claim arises based on contract, tort, equity or any
other theory of legal liability (any and all such claims are collectively
referred to hereafter as the “Released Claims”). Investor, on behalf of itself
and its Representatives, hereby irrevocably waives any Released Claims that
Investor or its Representatives may have against the Trust Account now
(including any distributions therefrom) or in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company or
its Representatives and will not seek recourse against the Trust Account
(including any distributions therefrom) for any reason whatsoever (including for
an alleged breach of any agreement with the Company or its affiliates). Investor
agrees and acknowledges that such irrevocable waiver is material to this
Subscription Agreement and specifically relied upon by the Company and its
affiliates to induce the Company to enter in this Subscription Agreement, and
Investor further intends and understands such waiver to be valid, binding and
enforceable against Investor and each of its Representatives under applicable
law. To the extent Investor or any of its Representatives commences any action
or proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company or its Representatives, which proceeding seeks,
in whole or in part, monetary relief against the Company or its Representatives,
Investor hereby acknowledges and agrees that Investor’s and its Representatives’
sole remedy shall be against funds held outside of the Trust Account and that
such claim shall not permit Investor or its Representatives (or any person
claiming on any of their behalves or in lieu of any of them) to have any claim
against the Trust Account (including any distributions therefrom) or any amounts
contained therein. In the event Investor or any of its Representatives commences
any action or proceeding based upon, in connection with, relating to or arising
out of any matter relating to the Company or its Representatives, which
proceeding seeks, in whole or in part, relief against the Trust Account
(including any distributions therefrom) or the Public Stockholders, whether in
the form of monetary damages or injunctive relief, the Company and its
Representatives, as applicable, shall be entitled to recover from Investor the
associated legal fees and costs in connection with any such action, in the event
the Company or its Representatives, as applicable, prevails in such action or
proceeding. For purposes of this Subscription Agreement, “Representatives” with
respect to any person shall mean such person’s affiliates and its and its
affiliate’s respective directors, officers, employees, consultants, advisors,
agents and other representatives.

 

  -12- 

 

 

10.        Miscellaneous.

 

(a)         This Agreement and the rights and obligations of the parties
hereunder may not be assigned by any party to any other person, except that
Investor may assign its rights under this Agreement to one or more of its
affiliates, provided that no such assignment shall relieve Investor of its
obligations hereunder if any such affiliate fails to perform such obligations.

 

(b)         The Company may request from Investor such additional information as
the Company may deem necessary to evaluate the eligibility of Investor to
acquire the Subject Shares, and Investor shall provide such information as may
reasonably be requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

 

(c)         Investor acknowledges that the Company and the Placement Agent will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing,
Investor agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate. Investor further acknowledges and agrees that the Placement
Agent is a third-party beneficiary of the representations and warranties of
Investor contained in Section 5.

 

(d)         Each of the Company and Investor is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

(e)         All of the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

(f)          This Subscription Agreement may not be amended, modified, waived or
terminated except by an instrument in writing, signed by each of the parties
hereto. No waiver under this Subscription Agreement shall be effective unless it
is signed by the party against whom enforcement of such waiver is sought. The
Company undertakes to Investor that, except as provided in the Crestview
Subscription Agreement, no other investor participating in the Private Placement
has received or shall receive more favorable terms than what is reflected in
this Subscription Agreement.

 

(g)         This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter hereof. This Subscription Agreement shall not confer any rights or
remedies upon any person other than the parties hereto, and their respective
successor and assigns, except as provided in Section 10(c).

 

(h)         Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(i)          If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

  -13- 

 

 

(j)          This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

(k)          The headings herein are for convenience only, do not constitute a
part of this Subscription Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

(l)          The parties hereto agree that irreparable damage would occur in the
event that the parties do not perform the provisions of this Subscription
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, the parties hereto acknowledge and agree that the parties shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Subscription Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
they are entitled at law or in equity. Each of the parties agrees that it will
not oppose the granting of an injunction, specific performance or other
equitable relief on the basis that the other party has an adequate remedy at law
or an award of specific performance is not an appropriate remedy for any reason
at law or equity. Any party seeking an injunction or injunctions to prevent
breaches of this Subscription Agreement and to enforce specifically the terms
and provisions of this Subscription Agreement shall not be required to provide
any bond or other security in connection with any such order or injunction.

 

(m)        This Subscription Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
principles of conflicts of laws that would otherwise require the application of
the law of any other state.

 

(n)         Any legal action, suit or proceeding arising out of or relating to
this Subscription Agreement may only be instituted in any state or federal court
in the Borough of Manhattan, City of New York, which will have exclusive
jurisdiction for all matters relating to this Subscription Agreement, and each
party hereto waives any objection which such party may now or hereafter have to
the laying of the venue of any such action, suit or proceeding, and irrevocably
submits to the jurisdiction of any such court in any such action, suit or
proceeding.

 

(o)         EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS SUBSCRIPTION
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10(o).

 

  -14- 

 

 

(p)         Any notice or other communication required or permitted under this
Subscription Agreement shall be in writing and shall be deemed to have been
given (i) when delivered by hand (with written confirmation of receipt), (ii)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (iii) on the date sent by e-mail (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next business day if sent after normal business hours of the recipient, or
(iv) when delivered by certified mail, registered mail, courier service,
return-receipt received to the other party at the address set forth below, or at
such other address provided by like notice to the other party:

 

 (i)           if to Investor, to such address or addresses set forth on the
signature page hereto; or

 

 (ii)          if to the Company, to:

 

Matlin & Partners Acquisition Corporation
520 Madison Avenue

35th Floor

New York, New York 10022

Attn: Robert H. Weiss

Email: weiss@matlinpatterson.com

 

with a copy (which shall not constitute notice) to:

 

Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Attn.: Charles H. Still, Jr.

Email: charles.still@bracewell.com

 

[SIGNATURE PAGES FOLLOW]

 

  -15- 

 

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
duly executed by its authorized signatory as of the date first indicated above.

 

  Matlin & Partners Acquisition Corporation         By:   Name: David J. Matlin
  Title: Chief Executive Officer

 

[Signature Page to Subscription Agreement]

 

   

 

 

IN WITNESS WHEREOF, Investor has caused this Subscription Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 

Name of Investor: __________________________________________________________________

 

Signature of Authorized Signatory of Investor: ____________________________________________

 

Name of Authorized Signatory:
_________________________________________________________

 

Title of Authorized Signatory:
__________________________________________________________

 

Email Address of Authorized Signatory: ___________________________________________________

 

Address for Notice to Investor:
__________________________________________________________

                                                  _____________________________________________________________

 

Address for Delivery of Subject Shares to Investor (if not same as address for
notice): ____________________________________________

 

Investor’s EIN Number:                                 





 

Number of shares of Class A Common Stock subscribed for by Investor (Subject
Shares):                                             



 

Aggregate Purchase Price ($10.00 per share of Class A Common Stock):
$                                         

 

[Signature Page to Subscription Agreement]

 

   

 

 

SCHEDULE A

 

Investor Eligibility Representations

 

Name of Investor:  

 

This Schedule must be completed by Investor and forms a part of the Subscription
Agreement to which it is attached. Capitalized terms used and not otherwise
defined in this Schedule having the meanings given to them in such Subscription
Agreement. Investor must check the applicable box in either Part A or Part B
below and the applicable box in Part C below.

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS

 

(check the applicable box)

 

¨Investor is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act).

 

¨ Investor is subscribing for the Subject Shares as a fiduciary or agent for one
or more investor accounts, and each owner of such accounts is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act).

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

Investor is an institutional “accredited investor” (within the meaning of Rule
501(a) under the Securities Act) and has checked below the box(es) for the
applicable provision under which Investor qualifies as such:

 

(check each applicable box)

  

¨ Investor is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, Massachusetts or similar
business trust, or partnership that was not formed for the specific purpose of
acquiring the securities of the Company being offered in this offering, with
total assets in excess of $5,000,000.

 

¨ Investor is a “private business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

¨ Investor is a “bank” as defined in Section 3(a)(2) of the Securities Act.

 

¨ Investor is a “savings and loan association” or other institution as defined
in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity.

 

 Schedule A-1 

 

 

¨ Investor is a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended.

 

¨ Investor is an “insurance company” as defined in Section 2(a)(13) of the
Securities Act.

  

 ¨ Investor is an investment company registered under the Investment Company Act
of 1940.

 

¨ Investor is a “business development company” as defined in Section 2(a)(48) of
the Investment Company Act of 1940.

 

¨ Investor is a “Small Business Investment Company” licensed by the U.S. Small
Business Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

¨ Investor is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, and such plan has total assets
in excess of $5,000,000.

 

¨ Investor is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is one of the
following:

 

  ¨ A bank;

 

  ¨ A savings and loan association;

 

  ¨ An insurance company; or

 

  ¨ A registered investment adviser.

 

¨ Investor is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 with total assets in excess of
$5,000,000.

 

¨ Investor is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 that is a self-directed plan with
investment decisions made solely by persons that are accredited investors.

 

¨ Investor is a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered by the Company in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the Securities Act.

 

 Schedule A-2 

 

 

C.AFFILIATE STATUS

 


(check the applicable box)

 

¨ Investor is an “affiliate” (as defined in Rule 144 under the Securities Act)
of the Company or acting on behalf of an affiliate of the Company.

 

¨ Investor is not an “affiliate” (as defined in Rule 144 under the Securities
Act) of the Company or acting on behalf of an affiliate of the Company.

 

 Schedule A-3 

 

